 


114 S2348 : Rapid DNA Act of 2016
U.S. Senate
2016-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC 
114th CONGRESS2d Session 
S. 2348 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2016 
Referred to the Committee on the Judiciary 
 
AN ACT 
To implement the use of Rapid DNA instruments to inform decisions about pretrial release or detention and their conditions, to solve and prevent violent crimes and other crimes, to exonerate the innocent, to prevent DNA analysis backlogs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Rapid DNA Act of 2016.  2.Rapid DNA instruments (a)StandardsSection 210303(a) of the DNA Identification Act of 1994 (42 U.S.C. 14131(a)) is amended by adding at the end the following: 
 
(5) 
(A)In addition to issuing standards as provided in paragraphs (1) through (4), the Director of the Federal Bureau of Investigation shall issue standards and procedures for the use of Rapid DNA instruments and resulting DNA analyses.  (B)In this Act, the term Rapid DNA instruments means instrumentation that carries out a fully automated process to derive a DNA analysis from a DNA sample..  
(b)IndexParagraph (2) of section 210304(b) of the DNA Identification Act of 1994 (42 U.S.C. 14132(b)(2)) is amended to read as follows:  (2)prepared by— 
(A)laboratories that— (I)have been accredited by a nonprofit professional association of persons actively involved in forensic science that is nationally recognized within the forensic science community; and  
(ii)undergo external audits, not less than once every 2 years, that demonstrate compliance with standards established by the Director of the Federal Bureau of Investigation; or  (B)criminal justice agencies using Rapid DNA instruments approved by the Director of the Federal Bureau of Investigation in compliance with the standards and procedures issued by the Director under section 210303(a)(5); and.  
3.Conforming amendments relating to collection of DNA identification information 
(a)From certain Federal offendersSection 3 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135a) is amended— (1)in subsection (b), by adding at the end the following: The Director of the Federal Bureau of Investigation may waive the requirements under this subsection if DNA samples are analyzed by means of Rapid DNA instruments and the results are included in CODIS.; and  
(2)in subsection (c), by adding at the end the following:  (3)The term Rapid DNA instruments means instrumentation that carries out a fully automated process to derive a DNA analysis from a DNA sample..  
(b)From certain District of Columbia offendersSection 4 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135b) is amended— (1)in subsection (b), by adding at the end the following: The Director of the Federal Bureau of Investigation may waive the requirements under this subsection if DNA samples are analyzed by means of Rapid DNA instruments and the results are included in CODIS.; and  
(2)in subsection (c), by adding at the end the following:  (3)The term Rapid DNA instruments means instrumentation that carries out a fully automated process to derive a DNA analysis from a DNA sample.. 
Passed the Senate June 16, 2016.Julie E. Adams,Secretary 
